Citation Nr: 1412715	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-40 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of VA disability compensation benefits was validly created, to include the question of the effective date of termination of spousal benefits and the effective date of the award of dependant benefits.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION


The Veteran served on active duty from October 1976 to October 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and the Debt Management Center in St. Paul, Minnisota which assessed the Veteran with an overpayment in the amount of $6,195.50 due to the termination of spousal benefits on May 1, 2004.  The November 2009 RO decision shows that the Veteran also received payment for two dependent children (J.T., who was added to the award on December 1, 2007, and T.T., who was added on October 1, 2009).  The Veteran has appealed the validity of the debt, to include the effective date of the termination of spousal benefits and the effective date of the award of benefits for his dependent children.  

A subsequent August 2010 decision added J.T. to the Veteran's award on the earlier effective date of December 1, 2003 and added L.T. as a dependent effective December 1, 2003.  An August 2010 statement of the case shows, that the overpayment was, accordingly, reduced to $3794.50; however, a November 2013 decision found that an additional overpayment in the amount of $629.00 was created, based on the termination of spousal benefits on the earlier effective date of April 24, 2003.  Because the current amount of the overpayment in question is not clear from the record, the Board has recharacterized the issue, whether an overpayment of VA disability compensation benefits was validly created, to include the question of the effective date of termination of spousal benefits and the effective date of the award of dependent benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2013).  

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event, if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).  The implementing regulation provides the effective date for additional compensation for a dependent will be the latest of the following dates: the date of claim, which means date of veteran's marriage or birth of a child, if the evidence of the event is received within one year of the event; otherwise, date notice is received of the dependent's existence if the evidence is received within one year of VA request; (2) date dependency arises; (3) effective date of the qualifying disability; or date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

In November 2009 and November 2010 statements, the Veteran contends that the overpayment, initially assessed in the amount of $6195.50 was not validly created.  He contends that he sent earlier notice of his divorce, to include a copy of his divorce decree by mail on April 2003, and he contends that dependent children, L.T., J.T., and T.T., should have been added to his award retroactively based on their date of birth.  He additionally contends that information from the RO does not show how the overpayment was calculated.  

While the record includes an accounting for amounts paid to the Veteran for spousal benefits from May 2004 to October 2009, the record does not contain an audit of the amounts paid to the Veteran for spousal benefits from May 2003 to May 2004, and the record does not contain an audit for amounts paid for the Veteran's dependent children (L.T., J.T., and T.T.).  Moreover, it is unclear from the record when L.T. and J.T. were added, removed, or reinstated on the Veteran's award.  In that regard, the record shows that the Veteran provided initial notice identifying L.T. as a dependent in October 1998, and submitted proof of birth, in the form of a birth certificate, in April 2002.  The Veteran also provided a birth certificate for J.T. in April 2002, within one year of her October 2001 birth date.  However, a statement of the case and supplemental statement of the case indicate that L.T. and J.T. were "added back" to the Veteran's award effective December 1, 2003.  

In order assess the Veteran's current overpayment debt, and to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated, to include amounts paid for the Veteran's former spouse and for his dependent children (L.T., J.T., and T.T.).  Additionally, the audit should clearly identify the date each dependent was added to or removed from the Veteran's award.  See Narron v. West, 13 Vet. App. 223 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with an audit of the benefits he received and the benefits to which he was entitled during the time period relevant to the overpayment, to include amounts received for his former spouse and for each dependent child.  A copy of that audit should be associated with the record.  The audit should address the actual dependent status of the Veteran's children, L.T., J.T., and T.T., from 2001 to present. 

2.  After the requested development has been completed, the RO/AMC should readjudicate the issue of whether an overpayment of VA disability compensation benefits was validly created, to include the question of the effective date of termination of spousal benefits and the effective date of the award of dependent benefits.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


